—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered August 7, 1998, convicting defendant, after a nonjury trial, of criminal contempt in the first degree (two counts) and assault in the third degree, and sentencing him, as a second felony offender, to consecutive terms of 2 to 4 years and IV2 to 3 years, concurrent with a term of 1 year, unanimously affirmed.
The court’s verdict was based on legally sufficient evidence. Moreover, the verdict was not against the weight of the evi*385dence. Defendant’s pattern of conduct provided ample evidence that “with intent to harass, annoy, threaten or alarm [the complainant]” defendant “repeatedly made telephone calls to [the complainant]” within the meaning of the statute.
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Nardelli, Andrias, Ellerin and Saxe, JJ.